Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.	Claims 1-8 are allowed. Applicant’s amendments and terminal disclaimer have overcome all of the rejections set forth in the previous office action. 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Li (US Patent 8,542,517) discloses an insulated gate field effect transistor (IGFET) having an active semiconductor region including a body and first regions (at least one source region and at least one drain region separated from one another by the body). A gate may overlie the body and a body contact is electrically connected with the body. The first regions have opposite conductivity (n-type or p-type) from the body. The IGFET can be configured such that a programming current through at least one of the first regions and the body contact causes heating sufficient to drive dopant diffusion from the at least one first region into the body and cause an edge of the at least first region to move closer to an adjacent edge of at least one other of the first regions. However, the IGFET of Li is an antifuse and is not a biosensor with a sensing surface that detects molecules adhered to the sensing surface. Li also does not teach dopant diffusing from first and second regions wherein an effective width of the first region is reduced by at least 30% at its narrowest point but no reducing the effective width to zero at any point. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



4/30/2021